DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a mental process of converting control button commands into programming language syntax.
Claim 1 recites the limitation wherein, when a user selects and executes at least one of a plurality of games stored in the web platform using the smart arcade coding box, syntaxes of a programming language converted from a programming coding substance of a motion of a character in the game corresponding to a manipulation of the smart arcade coding box and from a block of an execution sequence window are displayed on the display in real time. As drafted, this limitation is a process that, under its broadest reasonable interpretation, covers performance of the process in the mind but for the recitation of generic computers and computer components. That is, other than reciting a “smart arcade coding box”, a “web platform”, and a “display”, nothing in the claim element precludes the process from being practically performed in the human mind and/or with pen and paper. For example, but for the “smart arcade coding box”, “web platform”, and “display” language, the claim encompasses a programming instructor manually converting the control button commands into programming language syntax. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with pen and paper, but for the recitation of generic computers and computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Specifically, the claim recites the additional elements of “a web platform”, “including a plurality of game contents”, “a smart arcade coding box”, “configured to access the web platform and manipulate a game”, “a display”, “configured to display an execution screen of the game in connection with the smart arcade coding box”, and “are displayed on the display in real time”. The web platform, smart arcade coding box, and display are recited at a high level of generality and merely automate the accessing, manipulating, and displaying functions, thus serving as generic computers and a generic computer component to perform the abstract idea. The web platform, coding box, and display are claimed generically, are operating in their ordinary capacity, and do not use the judicial exception in a manner that imposes a meaningful limit on the exception, such that the claim is more than a drafting effort designed to monopolize the exception. As recited, these additional elements amount to no more than mere instructions to apply the exception using generic computers and a generic computer component. Furthermore, the accessing, manipulating, and displaying functions are simply insignificant extra-solution activity—in the case of the accessing, manipulating, and first displaying functions, pre-solution data gathering to facilitate the collection of game information and user inputs, and, in the case of the second display function, post-solution reporting of the conversion result. Inclusion of the game contents on the web platform is also insignificant extra-solution activity because it is an insignificant application (conversion with game contents included in a web platform) or mere selection of a particular data source of type of data (game contents included in a web platform) to be manipulated. Finally, this limitation does not more than generally link the judicial exception to a particular technological environment or field of use (systems for conversion with game contents included in a web platform). These additional elements thus do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a web platform, coding box, and display amount to no more than mere instructions to apply the exception using generic computers and a generic computer component. Mere instructions to apply an exception using generic computers and a generic computer component cannot provide an inventive concept. As further discussed above with respect to integration of the abstract idea into a practical application, the accessing, manipulating, and displaying functions, as well as inclusion of the game contents in a web platform, are simply insignificant extra-solution activity, while inclusion of the game contents in a web platform likewise does no more than generally link the judicial exception to a particular technological environment or field of use. Such insignificant extra-solution activity and general linking to a particular technological environment or field of use also fails to provide an inventive concept. Accordingly, claim 1 is not patent eligible.
Claims 2 and 3 recite the limitations wherein the smart arcade coding box includes a manipulator, wherein the manipulator is detachable and attachable and communicates with the smart arcade coding box through a Bluetooth communication so as to manipulate the game in a wireless manner and wherein the smart arcade coding box further includes a beam projector formed in a central portion thereof, and when the display is not used, the beam projector displays a game screen, respectively. These additional elements do no more than generally link the judicial exception to a particular technological environment or field of use (conversion where the coding box has a detachable/attachable wireless manipulator; conversion where the coding box has an alternate display via a projector). These additional elements thus fail to integrate claim 1’s abstract idea into a practical application. Such general linking to a particular technological environment or field of use also fails to provide an inventive concept. Accordingly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 2 and 3 are thus not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neuron Fuel (Neuron Fuel, “Coding for Kids | Mod Minecraft | Tynker”, 2018, pp. 1–7, http://web.archive.org/web/20180129215751/https://www.tynker.com/parents/) [hereinafter “Tynker”].
	Tynker discloses a system for learning programming, (p. 7 (“Tynker is a creative computing platform where millions of kids have learned to program and built games, apps and more.”)) the system comprising:
a web platform including a plurality of game contents; (p. 1 (“Minecraft Modding … Game-Based Courses … Create multi-level arcade games”))
a smart arcade coding box configured to access the web platform and manipulate a game; (p. 1 (“Minecraft Modding … Game-Based Courses … Create multi-level arcade games”), p. 6 (“Code mobile apps with Tynker on an iPad or Android tablet. … Invite friends to play mini-games on your private server. 8-16 hours per month based on plan. For Mac/PC.” (emphasis added)), p. 7 (“You can access Tynker courses from any computer with a modern browser and Internet connection. Some courses are also available to access from the Tynker iPad app. … To deploy mods, skins, and resource packs made with Tynker, you must have a Minecraft account that you have purchased from Mojang and you must have the classic Minecraft installed on your desktop or laptop computer.” (emphasis added))) and
a display configured to display an execution screen of the game in connection with the smart arcade coding box, (p. 1 (“Minecraft Modding … Game-Based Courses … Create multi-level arcade games”), p. 6 (“Code mobile apps with Tynker on an iPad or Android tablet. … Invite friends to play mini-games on your private server. 8-16 hours per month based on plan. For Mac/PC.” (emphasis added)), p. 7 (“You can access Tynker courses from any computer with a modern browser and Internet connection. Some courses are also available to access from the Tynker iPad app. … To deploy mods, skins, and resource packs made with Tynker, you must have a Minecraft account that you have purchased from Mojang and you must have the classic Minecraft installed on your desktop or laptop computer.” (emphasis added)))
wherein, when a user selects and executes at least one of a plurality of games stored in the web platform using the smart arcade coding box, syntaxes of a programming language converted from a programming coding substance of a motion of a character in the game corresponding to a manipulation of the smart arcade coding box and from a block of an execution sequence window are displayed on the display in real time. (p. 1 (

    PNG
    media_image1.png
    400
    879
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    421
    916
    media_image2.png
    Greyscale

), p. 3 (

    PNG
    media_image3.png
    392
    612
    media_image3.png
    Greyscale

)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tynker in view of Chong et al. (US 20140287397 A1) [hereinafter “Chong”] and Wu (US 20060232555 A1).
	Tynker discloses the elements of claim 2 as stated above for claim 1.
	Tynker may not explicitly disclose, but, in the same field of endeavor, Chong teaches wherein the smart arcade coding box includes a manipulator, ([0160] (“Embodiments of the present disclosure may be implemented via one or more computer programs that are executable on a computer system including … at least one input device ….”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Tynker to include wherein the smart arcade coding box includes a manipulator as taught by Chong because doing so would be “obvious to try”, i.e., it would involve choosing from a finite number of identified, predictable solutions—here, the binary choice of implementing the system of Tynker using a computer system that includes at least one input device, or using a computer system that does not include such a device—with a reasonable expectation of success, especially given that both references are not only directed to teaching computer programming, but are also owned by/assigned to the same entity. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–21, 82 USPQ2d 1385, 1395–97 (2007).
	Tynker in view of Chong may not explicitly disclose, but, reasonably pertinent to the problem to be solved, Wu teaches wherein the manipulator is detachable and attachable and communicates with the smart arcade coding box through a Bluetooth communication so as to manipulate the game in a wireless manner. (Abstract; cl. 7; Figs. 5-6, 7-8; mouse C; [0015] (“The emitting circuit can be adapted to use infrared rays, bluetooth, FM (Frequency Modulation), AM (Amplitude Modulation) or other related wireless signal transmission technology to function as mode for transmitting signals.” (emphasis added)), [0028]–[0029])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Tynker in view of Chong to include wherein the manipulator is detachable and attachable and communicates with the smart arcade coding box through a Bluetooth communication so as to manipulate the game in a wireless manner as taught by Wu because doing so would simply involve combining prior art elements (the system of Tynker in view of Chong and the manipulator of Wu) according to known methods (Wu’s method of interfacing the manipulator with a computer system) to yield predictable results (the ability to operate the system of Tynker in view of Chong in a wired or wireless manner using Wu’s manipulator). See KSR, 550 U.S. at 415–21, 82 USPQ2d at 1395–97.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tynker in view of Ahn et al. (US 20100110310 A1) [hereinafter “Ahn”].
	Tynker discloses the elements of claim 3 as stated above for claim 1.
	Tynker may not explicitly disclose, but, reasonably pertinent to the problem to be solved, Ahn teaches wherein the smart arcade coding box further includes a beam projector formed in a central portion thereof, and when the display is not used, the beam projector displays a game screen. (Figs. 1-2; projector 110; [0033] (“Referring to FIG. 2, when the projector 110 is driven, the controller 120 outputs a screen image through the projector 110. The controller 120 interrupts power supplied to the display unit 135 and controls to display a mouse pointer 170 in the screen image output through the projector 110, as illustrated in FIG. 2.” (emphasis added)))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Tynker to include wherein the smart arcade coding box further includes a beam projector formed in a central portion thereof, and when the display is not used, the beam projector displays a game screen as taught by Ahn because doing so would facilitate “reducing power consumption of a display unit of a mobile terminal”—such as the built-in display of Tynker’s iPad or Android tablet. ([0008])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Fleisher whose telephone number is (571) 272-8278. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL A FLEISHER/Examiner, Art Unit 3715      

/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        





                                                                                                                                                                                                  
September 12, 2022